—In an action to re*464cover damages for breach of a lease, the plaintiff appeals, as limited by its brief, from so much of an order of the Supreme Court, Westchester County (Bellantoni, J.), entered March 28, 2002, as denied those branches of its motion which were for leave to amend its complaint to include causes of action to recover damages for fraud and violation of the Town of Yorktown Code, and for punitive damages.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court providently exercised its discretion in denying that branch of the plaintiff’s motion which was for leave to amend the complaint to include a cause of action to recover damages for fraud, as it was time-barred (see CPLR 203 [fl, [g]; 213 [8]; Prestandrea v Stein, 262 AD2d 621 [1999]).
The plaintiff’s remaining contentions are without merit. Ritter, J.P., S. Miller, Goldstein and H. Miller, JJ., concur.